393 U.S. 266 (1968)
WILSON ET AL.
v.
KELLEY, CORRECTIONS DIRECTOR, ET AL.
No. 561.
Supreme Court of United States.
Decided December 16, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA.
Charles Morgan, Jr., Reber F. Boult, Jr., Howard Moore, Jr., P. Walter Jones, Arthur Kinoy, Melvin L. Wulf, and Martin Garbus for appellants.
Arthur K. Bolton, Attorney General of Georgia, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, Mathew Robins, and W. Wheeler Bryan, Assistant Attorneys General, and Don L. Hartman, Deputy Assistant Attorney General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS and MR. JUSTICE WHITE are of the opinion that probable jurisdiction should be noted.